RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 07a0051p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                      X
                                Plaintiff-Appellant, -
 THOMAS LEONARD,
                                                       -
                                                       -
                                                       -
                                                           No. 05-1728
          v.
                                                       ,
                                                        >
 STEPHEN ROBINSON, in his individual capacity,         -
                               Defendant-Appellee. -
                                                      N
                       Appeal from the United States District Court
                      for the Eastern District of Michigan at Detroit.
                     No. 03-72199—Gerald E. Rosen, District Judge.
                                       Argued: June 2, 2006
                              Decided and Filed: February 2, 2007
            Before: BOGGS, Chief Judge; and KEITH and SUTTON, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Michael E. Freifeld, LAW OFFICE OF GLEN N. LENHOFF, Flint, Michigan, for
Appellant. Frank A. Misuraca, KAUFMAN & PAYTON, Farmington Hills, Michigan, for
Appellee. ON BRIEF: Michael E. Freifeld, LAW OFFICE OF GLEN N. LENHOFF, Flint,
Michigan, for Appellant. Frank A. Misuraca, KAUFMAN & PAYTON, Farmington Hills,
Michigan, for Appellee.
         BOGGS, C. J., delivered the opinion of the court, in which KEITH, J., joined. SUTTON,
J. (pp. 13-17), delivered a separate opinion concurring in part and dissenting in part.
                                       _________________
                                           OPINION
                                       _________________
        BOGGS, Chief Judge. Thomas Leonard appeals the judgment of the district court granting
summary judgment to the defendant, Stephen Robinson, in this civil rights action resulting from
Leonard’s arrest at a township board meeting. The district court dismissed the case, holding that
Robinson was entitled to qualified immunity on claims for wrongful arrest and that Leonard could
not make out a prima facie case on his claim for First Amendment retaliation in violation of his civil
rights. We reverse both holdings. The district court’s application of state law to Leonard’s conduct
overlooked the First Amendment and its evaluation of Leonard’s retaliation claim ignored evidence
indicating that Robinson did have an improper motive. We hold that 1) no reasonable officer would
have found probable cause to arrest Leonard solely for uttering “God damn” while addressing the
township board because the First Amendment protects this sort of uninhibited debate, and

                                                  1
No. 05-1728           Leonard v. Robinson                                                      Page 2


2) Leonard’s retaliation claim survives summary judgment because Robinson’s motive for the arrest
is a genuine issue of material fact in dispute.
                                                  I
        This case presents the question of whether an arrest for obscenity, vulgarity, or disturbing
the peace, when based upon speech and not conduct, is valid when it occurs during a democratic
assembly where there is no evidence that the individual arrested was out of order and some evidence
of improper motive by the arresting officer. With due regard to the procedural disposition of the
case, the facts are here recounted in the light most favorable to Leonard.
        Leonard’s wife Sarah operates a towing company called Leonard’s Auto Works. Auto
Works was the exclusive towing company for the township of Montrose, Michigan until around
2000. At that time, the Montrose Township Chief of Police, Charles Abraham, was promoting his
own plan with the city board to extend township police jurisdiction to include the city of Montrose
as well as the surrounding township. Agnes Johnson, Sarah Leonard’s mother, was a member of the
City Council and opposed Abraham’s plan. Abraham asked Sarah to lobby her mother in support
of the plan. In return, he offered, Auto Works could continue to tow for the Township. When Sarah
refused, Auto Works lost its business with the Township. Sarah sued the Township and Chief
Abraham in Genesee County Circuit Court under 42 U.S.C. § 1983 for violating her First
Amendment rights. The case was removed to federal court and settled in February 2003. Leonard
v. Montrose, No. 02-71084 (E.D. Mich. Feb. 11, 2003) (stipulation dismissing case). As a result of
the lawsuit, according to Leonard, Chief Abraham hated him and his wife.
        Before the settlement, on October 15, 2002, Thomas, Sarah, and their child attended a
Township Board meeting. Officer Robinson testified that he was ordered by Chief Abraham to
attend the meeting. Thomas Leonard believes that Abraham ordered Robinson to attend so that he
might arrest Sarah in retaliation for her suit against him. Much of the meeting was recorded on
videotape. When he arrived, Robinson took his seat at the back of the meeting hall because he
“do[esn’t] really like anyone behind [him].” Near the beginning of the meeting, Robinson was asked
by another attendee why he, a police officer, was present. Robinson lied in response—he did not
disclose that the Chief had ordered him to attend. Instead, he said, “I’d like to see what’s going on.”
        Later in the meeting, during the portion known as Citizen Time, Sarah addressed the council
about the actions the Township had taken that had affected her business: Auto Works was not
selected for several police car repair contracts, even though it was the low bidder, and Auto Works
was no longer called to tow wrecked municipal vehicles. When she finished, Thomas Leonard was
recognized by the Township Supervisor, Don Papineau. Thomas arose and spoke:
       LEONARD:                It’s not right and you guys know it. We want an answer.
                               We’re sick and tired of getting screwed. You guys are
                               screwing us and we know it. We’re sitting, the attorneys are
                               sitting here, he hasn’t read about it, nobody knows nothing
                               about it. I’m sick of it.
       PAPINEAU:               I, I disagree that we screwed Leonard’s [Auto Works] or—
       LEONARD:                You do? Do it right now.
       PAPINEAU:               Yes, sir, I do.
       LEONARD:                (inaudible)
       PAPINEAU:               I disagree with that.
       LEONARD:                Well, that’s good. That’s why you’re in a God damn
                               lawsuit—
No. 05-1728           Leonard v. Robinson                                                     Page 3


Thomas then sat down. After he had taken his seat, Papineau said, “Hey, do not use the Lord’s name
in vain.” Leonard responded, “I’ll do whatever I want, Don, just like you.” At that point, Officer
Robinson entered the conversation:
       ROBINSON:               (inaudible)
       LEONARD:                You stay out of it. I’m not talking to you.
       ROBINSON:               (inaudible)
       LEONARD:                No, you come in here, you come here—
       ROBINSON:               No, I come here as a police officer.
       LEONARD:                No, you didn’t. Don’t give me a hard time.
       ROBINSON:               If I’m going to (inaudible) I’m going to take you with me.
       LEONARD:                I’m ready to go, so, let’s go.
Robinson took Leonard outside the meeting room and placed him under arrest. Leonard was
transported to the police station and charged with violations of Michigan Compiled Laws §§ 750.167
(disorderly person) and 750.337 (obscenity). He was released after a one-hour detention. One
month later the citation was voided and dismissed.
        On June 6, 2003, Leonard filed this action against Robinson in his personal capacity in the
United States District Court for the Eastern District of Michigan, alleging that Robinson, under color
of law, violated his Fourth Amendment right to be free of unreasonable seizure. The complain also
raised three state law torts: battery, false arrest, and false imprisonment. Robinson filed a motion
for summary judgment on November 20, 2003. He argued that he was entitled to qualified immunity
on the constitutional allegations and that the state law claims must be dismissed because the arrest
was supported by probable cause. To bolster this claim, Robinson cited two additional Michigan
statutes that Leonard may have violated, Michigan Compiled Laws §§ 750.103 (cursing and
swearing) and 750.170 (disturbance of lawful meetings). Leonard filed a response to the motion,
defending his claims under a First Amendment retaliation theory and generally asserting the same
grounds he does here on appeal.
        On May 4, 2005, the district court granted the motion for summary judgment and dismissed
the case. Leonard v. Robinson, No. 03-72199, slip op. at 26 (E.D. Mich.) [hereinafter D. Ct. Op.].
The district court held that Robinson did not violate the Fourth Amendment because he had probable
cause to arrest Leonard. Id. at 7. The court declined to exercise supplemental jurisdiction over the
state law claims. D. Ct. Op. at 27 n.17. The court found that even though Michigan Compiled Laws
§ 750.337 (criminalizing indecent language in the presence of women or children) had been
invalidated by the Michigan Supreme Court, other statutes, criminalizing conduct for which Leonard
had not been charged, supported the arrest, viz., §§ 750.103 (swearing), 750.170 (disturbing a
meeting), and 750.167 (disorderly person). Therefore, based upon these statutes, Robinson had
probable cause to arrest Leonard because he had violated the plain language of those statutes and
Robinson was “to enforce laws until and unless they are declared unconstitutional.” D. Ct. Op. at
12. See also Devenpeck v. Alford, 543 U.S. 146, 153 (2004) (holding that an officer’s subjective
reason for making an arrest need not include the criminal offense that later establishes probable
cause).
        The district court denied Leonard’s First Amendment retaliation claim by holding that there
was no “causal connection between Plaintiff’s protected speech and his arrest.” D. Ct. Op. at 25.
The court held that our precedents “recognize[] a permissible inference of retaliatory motive in only
a particular category of cases: namely, those cases where all of the possible grounds for arrest arise
solely during the course of a citizen’s encounter with a police officer.” Id. at 23 (citing McCurdy
v. Montgomery County, 240 F.3d 512 (6th Cir. 2001) and Greene v. Barber, 310 F.3d 889 (6th Cir.
2002)). The court refused to make reasonable inferences favorable to Leonard’s claims. Instead,
it ignored his allegations regarding Robinson’s motive for the arrest, the previous lawsuit by
No. 05-1728           Leonard v. Robinson                                                       Page 4


Leonard’s wife, and Robinson’s inconsistent statements and held that “there is absolutely no
evidence of any improper motive.” D. Ct. Op. at 22. The district court concluded that it was illegal
to “use[] objectionable language and become[] somewhat belligerent during a public meeting,” id.
at 27, and that Leonard should have just calmed down and not made a federal case of it.
                                                  II
         We review a grant of summary judgment on qualified immunity grounds de novo “because
application of this doctrine is a question of law.” McCloud v. Testa, 227 F.3d 424, 428 (6th Cir.
2000) (internal quotation and citations omitted). See also Armstrong v. City of Melvindale, 432 F.3d
695, 698 (6th Cir. 2006). Summary judgment is appropriate where “the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Fed. R. Civ. P. 56(c). “The district court, and this [c]ourt in its review of the
district court, must view the facts and any inferences reasonably drawn from them in the light most
favorable to the party against whom judgment was entered.” Kalamazoo Acquisitions, L.L.C. v.
Westfield Ins. Co., Inc., 395 F.3d 338, 342 (6th Cir. 2005) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The party opposing summary judgment cannot rest
on its pleading or allegations, to prevail, they must present material evidence in support of their
allegations. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A mere scintilla of evidence is
insufficient; “there must be evidence on which the jury could reasonably find for the [non-movant].”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
                                                  III
                                                   A
        “Whether an officer is authorized to make an arrest ordinarily depends, in the first instance,
on state law.” Michigan v. DeFillippo, 443 U.S. 31, 36 (1979) (citing Ker v. California, 374 U.S.
23 (1963) and Johnson v. United States, 333 U.S. 10 (1948)). As we shall discuss, the laws cited
by Robinson, in support of the contested arrest, are all state laws. Both parties agree that “[w]here
probable cause exists, ‘[a] police officer is permitted to make an arrest without a warrant for a
misdemeanor committed in his presence.’” United States v. Reed, 220 F.3d 476, 478 (6th Cir. 2000)
(quoting United States v. Smith, 73 F.3d 1414, 1416 (6th Cir.1996)).
        We must independently and objectively determine whether Robinson had probable cause to
arrest Leonard.
               Our cases make clear that an arresting officer’s state of mind (except for the
       facts that he knows) is irrelevant to the existence of probable cause. . . . “[T]he
       Fourth Amendment’s concern with ‘reasonableness’ allows certain actions to be
       taken in certain circumstances, whatever the subjective intent.” “[E]venhanded law
       enforcement is best achieved by the application of objective standards of conduct,
       rather than standards that depend upon the subjective state of mind of the officer.”
Devenpeck, 543 U.S. at 152–53 (citations omitted). “[P]robable cause determinations involve an
examination of all facts and circumstances within an officer’s knowledge at the time of an arrest.”
Estate of Dietrich v. Burrows, 167 F.3d 1007, 1012 (6th Cir. 1999) (citing Carroll v. United States,
267 U.S. 132, 162 (1925)).
       Robinson has asserted the defense of qualified immunity. “Qualified immunity is an
affirmative defense that shields government officials ‘from liability for civil damages insofar as their
conduct does not violate clearly established statutory or constitutional rights of which a reasonable
person would have known.’” Estate of Carter v. Detroit, 408 F.3d 305, 310–11 (6th Cir. 2005)
No. 05-1728           Leonard v. Robinson                                                       Page 5


(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The initial inquiry in ascertaining the
validity of a qualified immunity defense is: “Taken in the light most favorable to the party asserting
the injury, do the facts alleged show the officer’s conduct violated a constitutional right?” Saucier
v. Katz, 533 U.S. 194, 201 (2001). See also Silberstein v. Dayton, 440 F.3d 306, 311 (6th Cir. 2006).
“In the course of determining whether a constitutional right was violated on the premises alleged,
a court might find it necessary to set forth principles which will become the basis for a holding that
a right is clearly established.” Saucier, 533 U.S. at 194. If the court can find, “on a favorable view
of the [plaintiff’s] submissions,” a violation of a constitution right, the next step in Saucier’s
sequential analysis is to determine if the right was clearly established. Ibid. See also Groh v.
Ramirez, 540 U.S. 551, 563–64 (2004) (noting that reasonable public officials should know the law
governing their conduct). For a right to be clearly established, the “‘contours of the right must be
sufficiently clear that a reasonable official would understand that what he is doing violates that
right.’” Greene v. Barber, 310 F.3d 889, 893 (6th Cir. 2002) (quoting Anderson v. Creighton, 483
U.S. 635, 640 (1987)).
         We will not grant immunity to a defendant if no reasonably competent peace officer would
have found probable cause. See Malley v. Briggs, 475 U.S. 335, 341 (1986). In other words, “[i]t
is clearly established that arrest without probable cause violates the Fourth Amendment.” Klein v.
Long, 275 F.3d 544, 550 (2001) (quoting Donovan v. Thames, 105 F.3d 291, 297–98 (6th Cir.
1997)). Where the reasonableness of an officer’s actions hinge on disputed issues of fact, “the jury
becomes the final arbiter of . . . immunity, since the legal question of immunity is completely
dependent upon which view of the facts is accepted by the jury.” Brandenburg v. Cureton, 882 F.2d
211, 215–16 (6th Cir. 1989).
        “[G]overnment officials in general, and police officers in particular, may not exercise their
authority for personal motives, particularly in response to real or perceived slights to their dignity.”
Bloch v. Ribar, 156 F.3d 673, 682 (6th Cir. 1998) (quoting Duran v. Douglas, 904 F.2d 1372, 1378
(9th Cir. 1990)). For a plaintiff to state a claim for First Amendment retaliation, he must show that
the injury was material, Bloch, 156 F.3d at 678 (that the injury would “would likely chill a person
of ordinary firmness from continuing to engage in that activity”), “that his conduct was
constitutionally protected,” and that it was a “motivating factor” behind the government’s actions.
Adair v. Charter County of Wayne, 452 F.3d 482, 492 (6th Cir. 2006); Mt. Healthy City Sch. Dist.
Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977). A “motivating factor” is essentially but-for
cause—“without which the action being challenged simply would not have been taken.” Greene,
310 F.3d at 897.
       Probable cause is clearly relevant to Leonard’s First Amendment retaliation claims. See
Hartman v. Moore, 126 S. Ct. 1695, 1699 (2006). In Hartman, the Supreme Court determined that
probable cause is an element of a malicious prosecution charge brought as constitutional tort under
Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Hartman, 126 S. Ct. at
1699. Although there are differences between wrongful arrest and malicious prosecution, see id.
at 1705 (noting that “the causal connection required here is not merely between the retaliatory
animus of one person and that person’s own injurious action, but between the retaliatory animus of
one person and the action of another”), there is an obvious similarity in that “the significance of
probable cause or the lack of it looms large,” id. at 1706. Hartman, therefore, calls into question
our cases holding that “probable cause is not determinative of the [First Amendment] constitutional
question.” See Greene, 310 F.3d at 895. Yet, we need not decide whether Hartman adds another
element to every First Amendment claim brought pursuant to § 1983 because, when viewed in the
light most favorable to the plaintiff, we find that the facts of this case demonstrate an absence of
probable cause.
No. 05-1728               Leonard v. Robinson                                                                  Page 6


       In sum then, both Leonard’s claims1 and Robinson’s defenses turn on the laws that Leonard
allegedly violated and their validity as applied in the context of a democratic assembly. Again,
when the facts are viewed in a light most favorable to Leonard, we believe that First Amendment
freedoms, clearly established for a generation, preclude a finding of probable cause because the laws
cited by Robinson are either facially invalid, vague, or overbroad when applied to speech (as
opposed to conduct) at a democratic assembly where the speaker is not out of order.
                                                          B
       Robinson relies on four sections of Michigan’s Penal Code defining various misdemeanors.
Leonard was charged with two violations of Michigan Law. The first is Michigan Compiled Laws
§ 750.167, defining a disorderly person:
         (1) A person is a disorderly person if the person is any of the following:
                (a) A person of sufficient ability who refuses or neglects to support
                his or her family. (b) A common prostitute. (c) A window peeper.
                (d) A person who engages in an illegal occupation or business. (e) A
                person who is intoxicated in a public place and who is either
                endangering directly the safety of another person or of property or is
                acting in a manner that causes a public disturbance. (f) A person who
                is engaged in indecent or obscene conduct in a public place. (g) A
                vagrant. (h) A person found begging in a public place. (i) A person
                found loitering in a house of ill fame or prostitution or place where
                prostitution or lewdness is practiced, encouraged, or allowed.
                                                 ***
Ibid. (emphasis added). See also Mich. Comp. Laws § 750.168 (stating that it is a misdemeanor to
be a disorderly person). In Robinson’s deposition, he reveals that he believes subsection (f) to be
most applicable to Leonard’s conduct at the meeting. The criminal citation also relied upon
Michigan Compiled Laws § 750.337:
         INDECENT, ETC., LANGUAGE IN PRESENCE OF WOMEN OR
         CHILDREN—Any person who shall use any indecent, immoral, obscene, vulgar or
         insulting language in the presence or hearing of any woman or child shall be guilty
         of a misdemeanor.
Ibid., invalidated by People v. Boomer, 655 N.W.2d 255 (Mich. Ct. App. 2002).
        Additionally, to support his defenses of qualified immunity and probable cause, Robinson
presented two more statutes in his motion for summary judgment. See Br. of Appellee at 10–12.
The first of these, Michigan Compiled Laws § 750.103 states:
         CURSING AND SWEARING—Any person who has arrived at the age of discretion,
         who shall profanely curse or damn or swear by the name of God, Jesus Christ or the
         Holy Ghost, shall be guilty of a misdemeanor. No such prosecution shall be sustained
         unless it shall be commenced within 5 days after the commission of such offense.
Ibid. The next and last law, Michigan Compiled Laws § 750.170, states:


         1
            “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when construed favorably,
establish (1) the deprivation of a right secured by the Constitution or laws of the United States (2) caused by a person
acting under the color of state law.” Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006).
No. 05-1728           Leonard v. Robinson                                                           Page 7


        DISTURBANCE OF LAWFUL MEETINGS—Any person who shall make or excite
        any disturbance or contention in any tavern, store or grocery, manufacturing
        establishment or any other business place or in any street, lane, alley, highway,
        public building, grounds or park, or at any election or other public meeting where
        citizens are peaceably and lawfully assembled, shall be guilty of a misdemeanor.
Ibid.
                                                   C
        The First Amendment is an important part of our system of self-government. It specifically
allows for the people “to petition the government for a redress of grievances.” U.S. Const. amend.
I. The limitations of the First Amendment are applicable to the states. See Near v. Minnesota, 283
U.S. 697, 707 (1931) (“It is no longer open to doubt that the liberty of the press and of speech is
within the liberty safeguarded by the due process clause of the Fourteenth Amendment from
invasion by state action.”).
                 Whatever differences may exist about interpretations of the First Amendment,
        there is practically universal agreement that a major purpose of that Amendment was
        to protect the free discussion of governmental affairs. This of course includes
        discussions of candidates, structures and forms of government, the manner in which
        government is operated or should be operated, and all such matters relating to
        political processes.
Mills v. Alabama, 384 U.S. 214, 218–19 (1966); Stromberg v. California, 283 U.S. 359, 369 (1931)
(“The maintenance of the opportunity for free political discussion to the end that government may
be responsive to the will of the people and that changes may be obtained by lawful means, an
opportunity essential to the security of the Republic, is a fundamental principle of our constitutional
system”). The First Amendment reflects “a profound national commitment to the principle that
debate on public issues should be uninhibited, robust, and wide-open, and that it may well include
vehement, caustic, and sometimes unpleasantly sharp attacks on government and public officials.”
N.Y. Times Co. v. Sullivan, 376 U.S. 254, 270 (1964) (citing Terminiello v. Chicago, 337 U.S. 1
(1949) and De Jonge v. Oregon, 299 U.S. 353 (1937)). Even those who advocate the most narrow
interpretation of the freedom of speech agree that in a democratic forum like a township meeting,
the state should abstain from regulating speech:
        Constitutional protection should be accorded only to speech that is explictily [sic]
        political. There is no basis for judicial intervention to protect any other form of
        expression, be it scientific, literary or that variety of expression we call obscene or
        pornographic. Moreover, within that category of speech we ordinarily call political,
        there should be no constitutional obstruction to laws making criminal any speech that
        advocates forcible overthrow of the government or the violation of any law.
Robert H. Bork, Neutral Principles and Some First Amendment Problems, 47 Ind. L.J. 1, 20 (1971).
        Of course, the constitutional protection of speech is not without limits. Specifically not
afforded protection are fighting words, “those words which by their very utterance inflict injury or
tend to incite an immediate breach of the peace.” Barnes v. Wright, 449 F.3d 709, 717 (6th Cir.
2006) (internal quotations and citations omitted).
        The First Amendment permits “restrictions upon the content of speech in a few
        limited areas, which are ‘of such slight social value as a step to truth that any benefit
        that may be derived from them is clearly outweighed by the social interest in order
        and morality.’”
No. 05-1728           Leonard v. Robinson                                                         Page 8


              Thus, for example . . . fighting words—“those personally abusive epithets
       which, when addressed to the ordinary citizen, are, as a matter of common
       knowledge, inherently likely to provoke violent reaction”—are generally
       proscribable under the First Amendment.
Virginia v. Black, 538 U.S. 343, 358–59 (2003) (citations omitted) (holding that the First
Amendment permits Virginia to outlaw cross burnings done with the intent to intimidate because
burning a cross is a particularly virulent form of intimidation and speech or symbolic acts to
intimidate lack First Amendment protection).
                                                  D
        Section 750.337 of Michigan Compiled Laws, regulating speech in the presence of women
or children, was held unconstitutional by the Court of Appeals of Michigan in Boomer, 655 N.W.2d
255. Boomer reversed the conviction of a criminal defendant prosecuted under the law. The man,
known to the local media as the cussing canoeist, was convicted for uttering a string of expletives
in the presence of women and children upon tipping his canoe on the Rifle River. Id. at 256. See
also Sarah Kershaw, A 1909 Washington State Law Shielding a Woman’s Virtue Is Being
Challenged, N.Y. Times, Jan. 26, 2005 at A13. The court determined that it was “unnecessary to
address [Boomer’s] overbreadth arguments, or to undertake an extensive First Amendment analysis,
because . . . M.C.L. § 750.337 is unconstitutionally vague.” 655 N.W.2d at 257. The court
explained that “in order to pass constitutional muster, a penal statute must define the criminal
offense with sufficient definiteness that ordinary people can understand what conduct is prohibited
and in a manner that does not encourage arbitrary and discriminatory enforcement.” Id. at 258
(internal quotations and citations omitted).
       A vague law impermissibly delegates basic policy matters to policemen, judges, and
       juries for resolution on an ad hoc and subjective basis, with the attendant dangers of
       arbitrary and discriminatory application. . . . Uncertain meanings inevitably lead
       citizens to steer far wider of the unlawful zone than if the boundaries of the forbidden
       areas were clearly marked.
               Here, it would be difficult to conceive of a statute that would be more vague
       than M.C.L. § 750.337. There is no restrictive language whatsoever contained in the
       statute that would limit or guide a prosecution for indecent, immoral, obscene,
       vulgar, or insulting language. Allowing a prosecution where one utters “insulting”
       language could possibly subject a vast percentage of the populace to a misdemeanor
       conviction.
Id. at 258–59 (emphasis added) (citations, internal quotations, and omissions removed).
        The court went on to state that, “[the statute], as currently drafted, impinges on First
Amendment freedoms. . . . [It is] unquestionable that [the statute], as drafted, reaches
constitutionally protected speech, and it operates to inhibit the exercise of First Amendment rights.”
Id. at 259. Thus, it is clear that probable cause for Leonard’s arrest is not supported by § 750.337.
See Sandul v. Larion, 119 F.3d 1250, 1256 (6th Cir. 1997) (holding that protected speech cannot
serve as the basis for a violation of city ordinances at issue).
        Michigan’s courts have not commented so clearly and directly upon the constitutionality of
the other three statutes at issue in this case. Surely aware of this fact, Robinson argues that Boomer
says nothing about the other statutes’ validity because it is well established that:
              Police are charged to enforce laws until and unless they are declared
       unconstitutional. The enactment of a law forecloses speculation by enforcement
No. 05-1728           Leonard v. Robinson                                                       Page 9


       officers concerning its constitutionality-with the possible exception of a law so
       grossly and flagrantly unconstitutional that any person of reasonable prudence would
       be bound to see its flaws. Society would be ill-served if its police officers took it
       upon themselves to determine which laws are and which are not constitutionally
       entitled to enforcement.
DeFillippo, 443 U.S. at 38 (emphasis added); accord Boomer, 655 N.W.2d at 257. The Michigan
Supreme Court held that the law in Boomer was just such a law—that it was “difficult to conceive
of a statute that would be more vague than M.C.L. § 750.337.” 655 N.W.2d at 258. See also
Sandul, 119 F.3d at 1257 (Kennedy, J., dissenting) (arguing that DeFillippo is strengthened in “the
absence of any Michigan case law which has held a similar ordinance unconstitutional.”). Similarly,
viewing the facts in the light most favorable to the plaintiff, no reasonable police officer would
believe that any of the three other Michigan statutes relied upon by the district court are
constitutional as applied to Leonard’s political speech during a democratic assembly.
         Therefore, and for many of the same reasons relied upon by the Boomer court, we hold that
Michigan Compiled Laws § 750.167(f), to the extent it is applied to Leonard’s speech, cannot here
support probable cause. First, the plain language of that statute regulates conduct and not speech.
We understand indecent or obscene as regulated in § 750.167(f) as regulating “conduct consisting
of exposing private body parts when one reasonably might expect that they would be viewed
unwantedly by others,” United States v. Whitmore, 314 F. Supp. 2d 690, 698 (E.D. Mich. 2004),
and not speech. Furthermore, to the extent that § 750.167(f) is intended to regulate speech, we hold
that its language is so free of limitation and so closely tracks that of § 750.337 that it is flagrantly
unconstitutional.
        Next, we hold that Leonard’s conduct could not have been proscribed by Michigan Compiled
Laws § 750.103. That law makes “profanely curs[ing] or damn[ing] or swear[ing] by the name of
God, Jesus Christ or the Holy Ghost” a crime. Ibid. The Supreme Court has held that a state may
not make a “single four-letter expletive a criminal offense.” Cohen v. California, 403 U.S. 15, 26
(1971). In Cohen, “the defendant was observed in the Los Angeles County Courthouse . . . wearing
a jacket bearing the words ‘Fuck the Draft.’” Id. at 16. “The defendant [in Cohen] testified that he
wore the jacket knowing that the words were on the jacket as a means of informing the public of the
depth of his feelings against the Vietnam War and the draft.” Ibid. We can find no principled
distinction between the expletive in Cohen and the milder profanity in this case. Although “the right
of free speech is not absolute at all times and under all circumstances,” Chaplinsky v. New
Hampshire, 315 U.S. 568, 571 (1942), Leonard’s utterance of “God damn,” was not, as a matter of
law “likely to cause a fight.” Id. at 573. Accord Sandidge v. State, 630 S.E.2d 585, 586 (Ga. Ct.
App. 2006) (holding that “arrest me” and “damn” were not fighting words and listing other Georgia
cases that did involve fighting words under Chaplinsky); Sandul, 119 F.3d at 1255 (citing
Chaplinsky, and relying on Cohen for the holding that the use of the word “fuck,” in and of itself,
is not criminal conduct). Prohibiting Leonard from coupling an expletive to his political speech is
clearly unconstitutional. See Miller v. California, 413 U.S. 15, 24 (1973) (conduct may be obscene
when, taken as a whole, it lacks serious political value). Section 750.103, if not facially invalid, is
radically limited by the First Amendment.
       Finally, we consider Michigan Compiled Laws. § 750.170, prohibiting “[a]ny person who
shall make or excite any disturbance or contention . . . at any . . . public meeting where citizens are
peaceably and lawfully assembled.” Although this section may constitutionally proscribe some
conduct, it has already been held to be overbroad by a Michigan court. We agree.
        A sit-in at the University of Michigan’s Literature, Science, and Arts building was the
subject of People v. Mash, 206 N.W.2d 767, 768 (Mich. Ct. App. 1973). The defendant in that case
challenged that § 750.170 was void for vagueness and overbreadth. Ibid. The Mash court
No. 05-1728            Leonard v. Robinson                                                          Page 10


recognized that the words “excite any contention” must be excised from the statute for it to survive
constitutional scrutiny, for without this alteration, the statute might unconstitutionally criminalize
the expression of ideas, “‘merely because the ideas are themselves offensive to some of their
hearers.’” See Bachellar v. Maryland, 397 U.S. 564, 571 (1970) (quoting Street v. New York, 394
U.S. 576, 592 (1969)). An earlier decision by the Court of Appeals of Michigan had suggested:
        In all prosecutions under this statute the activity to be punished must be shown to
        present clear and present danger of riot, disorder, interference with traffic, or a threat
        to public safety. The statute is concerned with intentional acts of violence or threats
        of the commission of acts of violence by persons having the ability of immediate
        execution of such threats.
People v. Purifoy, 191 N.W.2d 63, 64 (Mich. Ct. App. 1971). The Mash court refused to adopt these
limiting principles. While Mash is somewhat unclear about what expressive conduct may be
proscribed by the state, when we view the facts here in a light most favorable to Leonard, there is
no conduct at issue for the statute to prohibit, nor is there conduct upon which Robinson could find
probable cause.
          Application of Mash to these facts is, in the first instance, a job for the district court. For our
purposes, we consider Leonard’s version of the incident and “view the facts and any inferences
reasonably drawn from them in the light most favorable to [him.]” Kalamazoo Acquisitions, 395
F.3d at 342. On this view, there was no disturbance to which a court might apply § 750.170 and no
reasonable police officer could think so. The exact nature of Leonard’s conduct is instead a disputed
issue of material fact, and our legal analysis need not consider the merits of that dispute. See
Cureton, 882 F.2d at 215–16. On one view of the facts, Leonard was merely advocating an idea.
This cannot support a conviction and it cannot create probable cause. Bachellar, 397 U.S. at 570.
“It is firmly settled that under our Constitution the public expression of ideas may not be prohibited
merely because the ideas are themselves offensive to some of their hearers.” Street, 394 U.S. at 592;
Police Dep’t of City of Chicago v. Mosley, 408 U.S. 92, 96 (1972) (noting “an ‘equality of status in
the field of ideas’”). See also, e.g., Brown v. Louisiana, 383 U.S. 131, 150 (1966) (reversing a
breach of the peace conviction for staging a protest at a segregated library); Shuttlesworth v. City
of Birmingham, 382 U.S. 87 (1965) (reversing a loitering conviction in connection with a civil rights
protest); Edwards v. South Carolina, 372 U.S. 229 (1963) (reversing breach of the peace convictions
for protest against segregation on the capitol grounds). But see Feiner v. New York, 340 U.S. 315,
320 (1951) (upholding conviction for breach of the peace where sidewalk speaker created an
“immediate threat to public safety, peace, or order.”)
         The crux of this case perhaps lies in the dissent’s statement that certain facts are “undisputed
because the record contains a video of the incident.” The dissent’s characterization of the events
shown on the tape, as rendered at page 14, is perhaps reasonable. However, that characterization
is neither undisputed, nor undisputable. This judge has looked at the same tape, and not only come
to a slightly different conclusion personally, but more importantly concluded that a rational juror
could come to a different conclusion. This judgment means that there is a genuine issue of material
fact as to whether Leonard’s conduct could constitutionally be considered criminal by any rational
officer.
        We conclude that the statute is unconstitutional as applied by the district court because the
procedural posture of the case permits a finding that Leonard merely advocated an idea. This
conclusion is based upon First Amendment jurisprudence that is decades old. In light of this, and
of the prominent position that free political speech has in our jurisprudence and in our society, it
cannot be seriously contended that any reasonable peace officer, or citizen, for that matter, would
believe that mild profanity while peacefully advocating a political position could constitute a
criminal act. The facts in this case could lead a reasonable factfinder to conclude that the
No. 05-1728           Leonard v. Robinson                                                     Page 11


circumstance of Leonard’s arrest for disturbing the peace were devoid of any indicia of disruption
or contention. See Mich. Comp. Laws. § 750.170.
        We therefore hold that no reasonable officer would find that probable cause exists to arrest
a recognized speaker at a chaired public assembly based solely on the content of his speech (albeit
vigorous or blasphemous) unless and until the speaker is determined to be out of order by the
individual chairing the assembly. See Jones v. Heyman, 888 F.2d 1328, 1329 (11th Cir. 1989)
(holding that the chair of city commission meeting may, without violating the First Amendment,
have a speaker removed when she becomes disorderly by speaking off-topic). Any peace officer
in attendance can reasonably be expected to restrain herself from arresting speakers based upon what
they say while advocating their political positions in an orderly fashion. See Houston v. Hill, 482
U.S. 451, 461–62 (1987) (noting that a properly trained officer may reasonably be expected to
exercise a higher degree of restraint than the average citizen). Therefore, because Leonard’s arrest
was not supported by probable cause, it was error for the district court to grant Robinson qualified
immunity on the Fourth Amendment claims.
                                                  E
         The district court’s analysis of the retaliation claim under Mt. Healthy was also flawed.
Because Leonard’s conduct was constitutionally protected and because arrest is particularly suited
to chill this conduct, see Bloch, 156 F.3d at 679–80 (holding that a combination of embarrassment,
humiliation, and emotional distress is sufficient to chill for Mt. Healthy’s purposes), we focus on the
district court’s evaluation of Robinson’s motive for the arrest. The district court never considered
whether Leonard’s exchange with the board was protected speech. It accepted without analysis that
the Michigan statutes were valid as applied because no court decision had specifically struck them
down in toto. The court then concluded that Michigan had validly proscribed Leonard’s conduct
before the Board and that probable cause existed for an arrest.
      The district court did not address evidence that was relevant to Robinson’s motivation in
making the arrest. The court noted, that at the moment of arrest:
       Plaintiff already had commenced his vehement complaints that the township board
       had been “screwing over” his family’s business, and he already had made the
       reference to a “goddamn lawsuit” which, as discussed earlier, provided probable
       cause to arrest for violating Mich. Comp. Laws § 750.103. Moreover, all of these
       statements were directed at the township supervisor, and not at Defendant.
       Consequently, when Defendant initially approached Plaintiff and asked him to calm
       down, there would have been absolutely no reason to suspect that Defendant’s “true
       motivation was to punish a slight to his dignity.” Rather, Defendant presumably
       could only have been acting out of an appropriate desire to preserve calm and order
       at a public meeting, or perhaps with the intention to act upon Plaintiff’s apparent
       violation of a Michigan statute. At a minimum, there is absolutely no evidence of
       any improper motive or purpose that might have led Defendant to initiate the
       encounter with Plaintiff.
D. Ct. Op. at 21–22 (emphasis added).
        Although we believe that it is a close case on this point, we reverse. A reasonable factfinder,
viewing the record evidence in the light most favorable to Leonard, could conclude that he was
arrested in retaliation for constitutionally protected conduct. Leonard’s deposition reveals disputed
facts about a prior lawsuit (several lawsuits, according to counsel at oral argument), a feud between
the police department and his family, and Chief Abraham’s “hatred” of his wife. The recording of
the Township meeting, with Leonard off-camera and recorded only in voice, also creates a triable
No. 05-1728           Leonard v. Robinson                                                      Page 12


issue on whether Leonard disrupted the meeting and whether Robinson lied about his motive to
attend.
        We cannot ignore that Leonard’s testimony on one point is equivocal. In response to the
question, “Do you have any—aside from your opinion that’s happened, do you have any facts or any
statements from people to support your opinion [that Robinson was ordered to arrest one of the
Leonards]?” Leonard answered, “No.” This answer is inconsistent with Leonard’s prior statements
in the same deposition where he details the circumstances surrounding his wife’s prior lawsuit with
Chief Abraham. In light of this, his answer can be interpreted as a response to a misunderstood
question because it is not unreasonable to infer that the related facts about the political situation in
Montrose support Leonard’s opinion. We interpret Leonard’s “no” answer to mean that he was
unaware of any direct admissions from the defendant or Chief Abraham that would definitively
prove his case. It is not Leonard’s burden to depose every individual whose testimony might add
credibility to his allegations in order to oppose Robinson’s motion for summary judgment. These
are difficult cases to try, see Hartman, 126 S. Ct. at 1705, but the facts and circumstances
surrounding Leonard’s arrest are sufficiently odious to support a reasonable inference of retaliatory
conduct. Robinson could have eliminated these suspicions by deposing Leonard’s wife and mother-
in-law, whose testimony would tend to either enhance or detract from the veracity of Leonard’s
allegations. In fact, Leonard’s final witness list prepared for the district court names Sarah Leonard,
and his mother-in-law, Agnes Johnson, as individuals who may testify for the plaintiff.
         We hold that Leonard has set out a prima facie case of First Amendment retaliation and has
created a genuine issue of material fact. See Fed. R. Civ. P. 56. A jury could reasonably find that
Robinson acted out of malice in arresting Leonard. See Musso v. Hourigan, 836 F.2d 736, 742 (2d
Cir. 1988) (affirming the district court’s denial of qualified immunity on First Amendment
retaliation allegations of false arrest at an open school board meeting).
                                                  IV
      For the reasons stated above, we REVERSE the district court’s entry of summary judgment
and REMAND for further proceedings consistent with this opinion.
No. 05-1728           Leonard v. Robinson                                                      Page 13


                    _______________________________________________
                     CONCURRING IN PART, DISSENTING IN PART
                    _______________________________________________
        SUTTON, Circuit Judge, concurring in part and dissenting in part. Officer Robinson had
probable cause to arrest Leonard for violating any one of four Michigan statutes: Michigan
Compiled Laws § 750.103 (“Cursing and swearing”); § 750.167 (“Disorderly person”); § 750.170
(“Disturbance of lawful meetings”); and § 750.337 (“Women or children, improper language in
presence”). While I am prepared to accept the majority’s judgment that the application of all four
statutes to Leonard violated his First Amendment rights, I am not prepared to accept its judgment
that the Supreme Court, our court or the Michigan courts had clearly established the
unconstitutionality of all four of these duly enacted laws before this incident.
        The Michigan courts, it is true, had declared one of the four statutes facially unconstitutional
six-and-a-half months before this arrest. See Mich. Comp. Laws § 750.337 (criminalizing the “use
[of] any indecent, immoral, obscene, vulgar or insulting language in the presence or hearing of any
woman or child”), invalidated by People v. Boomer, 655 N.W.2d 255, 259 (Mich. Ct. App. 2002)
(holding § 750.337 “facially vague”). But the other three have been on the books since 1931, see
Mich. Pub. Act No. 328, §§ 103, 167, 170 (Sept. 18, 1931), were enacted by a state legislature sworn
to uphold the United States Constitution, see U.S. Const. art. VI, cl. 3, and accordingly receive a
presumption of constitutionality, Illinois v. Krull, 480 U.S. 340, 351 (1987).
        Put yourself in the shoes of Officer Robinson when it comes to enforcing just one of these
statutes, § 750.170 (“Disturbance of lawful meetings”), on the evening of October 15, 2002. Let us
assume (improbably) that Robinson had looked at the statute before attending the meeting. Let us
assume (even more improbably) that Robinson had looked at judicial interpretations of the statute
before the meeting. And let us assume (most improbably) that Robinson had read Cohen v.
California, 403 U.S. 15 (1971), before the meeting.
        The statute, he would have learned, says that “[a]ny person who shall make or excite any
disturbance . . . at any election or other public meeting where citizens are peaceably and lawfully
assembled, shall be guilty of a misdemeanor.” Nothing about the case law enforcing the provision
would have tipped him off that he was clearly forbidden from applying it here. One of the cases
defines “disturbance” as “[a]ny act . . . contrary to the usages of a sort of meeting and class of
persons assembled that interferes with its due progress or irritates the assembly in whole or in part.”
People v. Weinberg, 149 N.W.2d 248, 251 (Mich. Ct. App. 1967) (internal quotation marks omitted);
id. at 252–53 (upholding a conviction under the law on the grounds that the defendants “hindered
and interfered” with a savings and loan association’s “right to conduct [its] business in an orderly,
quiet, decorous manner” when they sat on the floor and were “requested to leave” but “refused to
do so”). Another case upholds a conviction where the evidence showed that the defendants had
“failed to leave the building when requested” and that their presence interfered with janitorial
service. People v. Mash, 206 N.W.2d 767, 770 (Mich. Ct. App. 1973). And both of these cases
uphold the statute in the face of constitutional challenges. Mash, 206 N.W.2d at 770 (holding that
“§ 750.170 is not void for vagueness nor constitutionally infirm for overbreadth”); Weinberg, 149
N.W.2d at 255–56 (holding that § 750.170 was not “unconstitutionally broad” and upholding
convictions in the face of a First Amendment challenge). As for Cohen v. California, it would have
taught him that the First (and Fourteenth) Amendment prohibits a State from making “a single four-
letter expletive a criminal offense.” 403 U.S. at 26.
        All Robinson would have learned, in other words, is that the statute had been enforced
several times during its 75-year existence; it had not sunk into desuetude as shown by the fact that
it had been enforced within the last decade, People v. Walker, No. 198893, 1998 WL 1989516
No. 05-1728           Leonard v. Robinson                                                     Page 14


(Mich. Ct. App. Oct. 27, 1998); it had withstood two constitutional challenges, one of them on First
Amendment grounds; and Cohen prevented him only from arresting someone on the sole ground that
the individual had uttered an expletive. Even had Robinson been equipped with this uncommonly
extensive knowledge of Michigan and federal law, indeed even had Robinson carried a laptop
equipped with Westlaw and Lexis/Nexis to the meeting, I am hard pressed to understand how he
would have known that it was “clearly established” that he could not enforce this law in this setting.
         The undisputed facts (undisputed because the record contains a video of the incident) show
that Robinson observed Leonard at a “public meeting where citizens were peaceably and lawfully
assembled,” Mich. Comp. Laws § 750.170, yelling, swearing and answering requests with the words
“I’ll do what I want.” JA 152. What starts as a pointed, but seemingly controlled, exchange
between Leonard and a board member turns into Leonard speaking over the board member and
degenerates into Leonard losing control and simply yelling at the board member. At that stage,
when Robinson stepped in, Leonard not only had created a “disturbance” at this public meeting but
also had lost control of himself. One can only wonder where the verbal confrontation was heading,
and it is doubtful that a single one of the 25 or so people in attendance (save the Leonards) regretted
Robinson’s decision to take action. A reasonable police officer could fairly believe that Leonard
had “excite[d] [a] disturbance,” Mich. Comp. Laws § 750.170, either by “interfer[ing]” with the
council meeting’s “due progress” by “refusing” to abide by the council member’s requests,
Weinberg, 149 N.W.2d at 251; see also Mash, 206 N.W.2d at 770, or by “hinder[ing]” the meeting
from “conduct[ing] [its] business” by yelling and cursing during the meeting, Weinberg, 149 N.W.2d
at 252.
        It may be true that Robinson did not wait for the chair to call Leonard “out of order.” See
Maj. Op. at 11. But I am not aware of any requirement—under Michigan law, the First Amendment
or any other law—that an officer may restore order to such a gathering only by following Robert’s
Rules of Order.
        Nor does People v. Purifoy, 191 N.W.2d 63 (Mich. Ct. App. 1971), alter this conclusion.
While one of the three judges reviewing that case stated that activity punished under § 750.170 must
present a “clear and present danger of riot,” id. at 65, two of the three judges in Purifoy expressly
rejected this language, id. (Danhof and V.F. Brennan, JJ., concurring in part and dissenting in part)
(“We cannot agree, however, that all prosecutions under the statute . . . would require that the
activity to be punished must be shown to present a clear and present danger of riot . . . .”). Two
years later, Mash removed all doubt about the point. See 206 N.W.2d at 770 (noting that “the other
members of the [Purifoy] panel . . . . declined to adopt the qualifying language cited by the Chief
Judge,” and holding that “[w]e also respectfully decline to follow this dicta in Purifoy”).
        In Michigan v. DeFillippo, 443 U.S. 31 (1979), the Supreme Court addressed the problem
raised by this case—namely, how can the courts fairly require police officers to anticipate
constitutional rulings?—in the context of ruling on a suppression motion filed under the Fourth
Amendment:
       At that time, of course, there was no controlling precedent that this ordinance was
       or was not constitutional, and hence the conduct observed violated a presumptively
       valid ordinance. A prudent officer, in the course of determining whether respondent
       had committed an offense under all the circumstances shown by this record, should
       not have been required to anticipate that a court would later hold the ordinance
       unconstitutional.
               Police are charged to enforce laws until and unless they are declared
       unconstitutional. The enactment of a law forecloses speculation by enforcement
       officers concerning its constitutionality—with the possible exception of a law so
No. 05-1728           Leonard v. Robinson                                                      Page 15


       grossly and flagrantly unconstitutional that any person of reasonable prudence would
       be bound to see its flaws. Society would be ill-served if its police officers took it
       upon themselves to determine which laws are and which are not constitutionally
       entitled to enforcement.
Id. at 37–38. Similar reasoning ought to apply here. DeFillippo, it is true, applied what came to be
known as the “Leon good faith” exception to the Fourth Amendment. Id. at 38. But “the Leon
good-faith inquiry and the qualified-immunity inquiry are one and the ‘same,’” Baranski v. Fifteen
Unknown Agents of the Bureau of Alcohol, Tobacco & Firearms, 452 F.3d 433, 448 (6th Cir. 2006)
(en banc) (quoting Groh v. Ramirez, 540 U.S. 551, 565 n.8 (2004)); see also United States v. Leon,
468 U.S. 897, 911–12 (1984) (“We have not required suppression of the fruits of a search incident
to an arrest made in good-faith reliance on a substantive criminal statute that subsequently is
declared unconstitutional.”) (citing DeFillippo).
         To my knowledge, the Supreme Court has never rejected a claim of qualified immunity to
a police officer who enforced a statute that had not been declared unconstitutional at the time of the
citizen-police encounter. While DeFillippo acknowledges “the possible exception of a law so
grossly and flagrantly unconstitutional that any person of reasonable prudence would be bound to
see its flaws,” 443 U.S. at 38, the exception remains just that—a theoretical possibility, one that can
be imagined but that the Court has never enforced.
        Adhering to DeFillippo’s guidance that the combination of legislative action and judicial
inaction generally “forecloses speculation by enforcement officers concerning [a statute’s]
constitutionality,” 443 U.S. at 38, the Sixth Circuit has resisted imposing liability on police officers
and other officials who fail to anticipate each twist and turn of judicial review. See Risbridger v.
Connelly, 275 F.3d 565, 574 (6th Cir. 2002) (granting qualified immunity to an officer who had
arrested plaintiff for refusing to identify himself because “a reasonable officer would not have
known that the ordinance would be found to be unconstitutionally vague as applied in this
situation”); Wolfel v. Morris, 972 F.2d 712, 720 (6th Cir. 1992) (“[S]ince the defendants reasonably
relied on and applied valid regulations, they are entitled to qualified immunity for their actions. The
fact that these regulations were subsequently held unconstitutionally vague as applied in a court case
addressing a fairly complex legal matter cannot serve to strip these individuals of their
immunity . . . .”); Hanna v. Drobnick, 514 F.2d 393, 397 (6th Cir. 1975) (“[The building inspectors’]
actions at the time were presumptively valid under a city ordinance which they had no part in
adopting and which had not been declared unconstitutional. . . . [W]e perceive no duty on the part
of the building inspectors to defy their city’s ordinance and their supervisors’ instructions by
asserting the invalidity of the penalty clause of the ordinance which had not yet been attacked.”),
repudiated on other grounds by Thomas v. Shipka, 818 F.2d 496 (6th Cir. 1987); see also Prose v.
Wendover, 96 F. App’x 358, 364 (6th Cir. April 27, 2004) (“Because the only court to have
considered the ordinance in question, a federal district court, concluded that it was not ‘patently and
flagrantly unconstitutional,’ the officers were entitled to qualified immunity from a claim that they
violated the First Amendment by attempting to enforce it.”).
        The other courts of appeals have taken the same path. See Vives v. City of New York, 405
F.3d 115, 117–18 (2d Cir. 2005) (granting qualified immunity to officers because no case
established “the proposition that [the statute] is facially unconstitutional”); Cooper v. Dillon, 403
F.3d 1208, 1220 (11th Cir. 2005) (granting qualified immunity to officers because “[a]t the time of
Cooper’s arrest, the statute had not been declared unconstitutional, and therefore it could not have
been apparent to Dillon that he was violating Cooper’s constitutional rights”); Blumenthal v. Crotty,
346 F.3d 84, 104–05 (2d Cir. 2003) (granting qualified immunity to state officials because
“enforcement of a presumptively valid statute creates a heavy presumption in favor of qualified
immunity”); Doe v. Heck, 327 F.3d 492, 516 (7th Cir. 2003) (granting qualified immunity to state
officials who enforced corporal-punishment statute later declared unconstitutional because they had
No. 05-1728           Leonard v. Robinson                                                       Page 16


acted within their “statutory authority”); Lederman v. United States, 291 F.3d 36, 45, 47 (D.C. Cir.
2002) (granting qualified immunity to officers who arrested plaintiff for distributing leaflets in a
“no-demonstration zone” on the Capitol Grounds because while the law contained “profound flaws”
and was “astonishing[ly]” broad it was not “so grossly and flagrantly unconstitutional that the
officers should have recognized its flaws”) (internal quotation marks omitted); Grossman v. City of
Portland, 33 F.3d 1200, 1210 (9th Cir. 1994) (granting qualified immunity to officer who arrested
plaintiff for demonstrating without a permit because “an officer who reasonably relies on the
legislature’s determination that a statute is constitutional [and arrests with probable cause] should
be shielded from personal liability”); Swanson v. Powers, 937 F.2d 965, 968–69 (4th Cir. 1991)
(granting qualified immunity to state revenue secretary who enforced a tax later declared
unconstitutional because she “was enforcing a long-standing statute” that is presumptively
constitutional).
        The only case of which I am aware construing DeFillippo and denying qualified immunity
is Carey v. Nevada Gaming Control Board, 279 F.3d 873 (9th Cir. 2002). But in that case “two
Ninth Circuit cases [were] directly on point” because they had declared parallel statutes of other
States—permitting an arrest for refusing to identify oneself—unconstitutional. Id. at 881. That of
course does not remotely describe today’s case. Nor does Sandul v. Larion, 119 F.3d 1250 (6th Cir.
1997), offer any refuge to Leonard. It dealt not with the question whether an officer could be denied
qualified immunity for failing to predict a judicial ruling declaring a statute unconstitutional but with
whether the statute covered the plaintiff’s conduct. See id. at 1256 (holding that shouting epithets
from a moving car did not provide probable cause to arrest the plaintiff under a disorderly-conduct
statute).
        In the end, Leonard not only asks us to take a road less traveled but one never traveled. It
is one thing to credit police officers with knowledge of all statutory and constitutional rulings
potentially bearing on all statutes they enforce; but this necessary requirement needlessly loses any
connection with reality when we hold police officers to the standard of anticipating a court’s later
invalidation of a statute that was duly enacted by legislators sworn to uphold the Constitution, that
is presumed constitutional, that has been on the books for 75 years and that has withstood two
constitutional challenges. The First Amendment properly protected Leonard from being prosecuted
for his unruly speech and conduct—and for now that is enough. To expose Robinson to money
damages for enforcing these laws not only seems unfair (absolute immunity protects the legislature
from similar risks, Bogan v. Scott-Harris, 523 U.S. 44, 48–49 (1998)) but also risks placing him in
the push-me-pull-me predicament of having to decide which duly enacted laws to enforce and which
ones not to enforce on the pain of losing either way—because he is charged with dereliction of duty
when he opts not to enforce the law and because he is charged with money damages when he does
enforce the law. See Pierson v. Ray, 386 U.S. 547, 555 (1967) (“A policeman’s lot is not so
unhappy that he must choose between being charged with dereliction of duty if he does not arrest
when he has probable cause, and being mulcted in damages if he does.”).
        Leonard fares no better under his free-speech retaliation claim. Because probable cause
existed to arrest Leonard, as has been shown, our case law forecloses this claim as a matter of law.
See Barnes v. Wright, 449 F.3d 709, 720 (6th Cir. 2006) (“[T]he defendants had probable cause to
seek an indictment and to arrest Barnes on each of the criminal charges in this case. Barnes’s First
Amendment retaliation claim accordingly fails as a matter of law . . . .”).
       But even had probable cause been missing, this claim still would fail as a matter of law. No
evidence shows that Robinson was doing anything but attempting to restore calm to the disrupted
board meeting. Robinson gave no indication of a retaliatory motive. Cf. Greene v. Barber, 310 F.3d
889, 892 (6th Cir. 2002) (“‘I said, “This is the United States of America and we have freedom of
speech here” . . . . [The police officer] answered, “Well, not in my building” . . . .’”) (bracket
omitted); Adair v. Charter County of Wayne, 452 F.3d 482, 492 (6th Cir. 2006) (noting that the
No. 05-1728           Leonard v. Robinson                                                    Page 17


critical issue is “whether the adverse action was motivated at least in part as a response to the
exercise of the plaintiff’s constitutional rights”). None of Leonard’s speech was directed at
Robinson. And no evidence shows that Robinson had any stake in the dispute between the city and
the Leonards. Prior lawsuits between the city and the Leonards, a feud between the police
department and the Leonards and Chief Abraham’s apparent “hatred” of Leonard’s wife thus do not
bear on whether Robinson had a retaliatory motive.
         The fainthearted suggestion that Chief Abraham had sent Robinson on a retaliatory errand
is just that—if not less than that. “I think,” Leonard initially proposes in his deposition testimony,
that Robinson “was probably sent there by the chief.” JA 151. But Leonard then acknowledges that
“aside from [his] opinion,” he did not “have any facts or any statements from people to support [that]
opinion.” Id. The undisputed evidence reveals that Robinson was asked to “swing through” the
meeting for 15 to 20 minutes, that Chief Abraham never said “anything negative to [Robinson] about
the Leonards” and that no board member had any conversation with Robinson about Mr. Leonard.
JA 138. The majority seeing these issues differently, I respectfully dissent.